DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    WILLIE GONZALEZ-BATISTA,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2593

                          [November 7, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra, Jr.,
Judge; L.T. Case No. 12-011589CF10A.

  Willie Gonzalez-Batista, Miami, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.